      Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 1 of 18



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


UNITED STATES OF AMERICA,         :
                                  :
          v.                      :    Case No. 2:20-cr-8-1
                                  :
                                  :
CHRISTOPHER M. MESICK,            :
a.k.a. Tovi Rose Mesick           :


                          OPINION AND ORDER

                          (ECF Nos. 48, 50)

     Defendant Christopher M. Mesick, a.k.a. Tovi Rose Mesick,

(“Mesick”),1 is charged with being a felon in possession of

firearms in violation of § 922(g)(1), and an unlawful user and

addict of a controlled substance in possession of firearms in

violation of § 922(g)(3). ECF No. 56. On January 5, 2020,

Vermont State troopers Andrew Underwood (“Underwood”) and Brian

Connor (“Connor”) were assigned to conduct a welfare check on

Mesick at her residence. Connor saw guns inside the residence

through a door window, and as a result the troopers obtained a

search warrant that eventually led to the charges.

     Before the Court is Mesick’s motion to suppress physical

evidence and statements. ECF No. 48. The Court held a hearing on


1 As further addressed below, Mesick has moved for the use of
she/her pronouns and the Court grants this motion. Where
statements otherwise refer to Mesick with male pronouns, this
Order uses brackets to change them to female.
          Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 2 of 18



this motion on March 15, 2021, and at the hearing two witnesses,

Underwood and Connor, testified.2 The parties also submitted

several exhibits, including cruiser camera videos from both

officers’ cruisers3 and the audio of the initial dispatch call.

See ECF No. 64. Additionally, the Court allowed the parties to

submit post-hearing memoranda. ECF Nos. 67, 68.

    I.     FACTUAL BACKGROUND

Call to Dispatch

         On January 5, 2020, at 3:01 p.m., Holly Siegel called

Vermont State Police Dispatch from Colorado. Gov’t Exh. 5 (Holly

Siegel dispatch recording). She asked the police to do a welfare

check on Mesick, who she described as “heavily intoxicated.” She

said that they had been “just now” speaking online. Siegel

spelled Mesick’s full name and gave an address. She said, “I

don’t know if there might be possible medical attention just

based on [Mesick’s] intoxication.” She said Mesick had drank

almost an entire bottle of tequila. Siegel was worried because

Mesick was “in and out,” “swaying,” and alone. Id. at 4. Siegel

also said that Mesick had had a domestic issue with a girlfriend

who had hit Mesick on her face. When dispatch asked Siegel

whether Mesick had said anything about self-harm, Siegel did not




2 The hearing transcript is filed as ECF No. 65 (“Hrg. Tr.”).
3 Hereinafter “Connor Cruiser Video” and “Underwood Cruiser
Video.”
                                        2
      Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 3 of 18



identify anything but said Mesick had “just given up hope and

everything” and elaborated that:

     Yeah, [s]he’s just given up. Just, [s]he’s just – how much
     [s]he loves me and how [s]he’s just not feeling it. [Sh]e
     just – [s]he’s also transitioning to be a woman, as well,
     so [s]he’s going through hormones, as well, on top of that.
     So I can’t really place on, like – psychologically, I feel
     like [s]he’s unwell and I feel like [s]he needs to be put
     into, like, medically, like, taken off and detox for
     alcohol, with the amount of alcohol [s]he does drink.

Arrival at Mesick’s Address

     Underwood was then dispatched to perform a welfare check

with Connor. At the hearing, Underwood testified that he was

“advised that the individual had consumed a large quantity of

alcohol and made some suicidal statements to a friend, and the

friend wanted us to check to make sure that they were healthy

and potentially not going to overdose.” Hrg. Tr. at 6. He said

that he was assigned to the call at 3:09 p.m., that Sergeant

Julie Sullivan (“Sullivan”) asked dispatch to have rescue

stationed half a mile away at 3:40 p.m., and that Underwood and

Connor arrived at the residence at approximately 3:59 p.m.. Id.

at 10-12. Underwood also testified that he had been told by

other troopers that Mesick could be aggressive towards law

enforcement and so should be approached with two officers.

     The officers parked their cars down the street from

Mesick’s address. The videos from the cruisers show that

Underwood and Connor approached the house, walked onto the


                                    3
      Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 4 of 18



porch, paced the porch and knocked on the door. Signs on the

property, one on the porch and two on the garage door, say “NO

TRESPASSING” and “GO AWAY”. Curtains hung over the windows.

     Mesick approached the door to speak to the officers. Connor

testified that when she spoke at that door, she opened the

curtain about the width of her face. Hrg. Tr. at 73. Her first

words to the officers, though muffled, appear to be “leave me

alone.”   The officers asked Mesick whether she had talked to a

“Heather or Holly,” and said, “can you come out so we can talk

to you real quick?” to which Mesick answered no. Mesick

acknowledged that she was Facetiming with a Holly out in

Colorado, but denied that she felt down. Underwood said: “You

don’t want to talk about it or what? Can you come – can you come

out or – we don’t have to come in, if you just want to come out

and talk to us real quick.” There was some back and forth

between the officers and Mesick, in which she asked, “[y]ou’re

not going to fucking try and take me to goddamn jail?” and

became upset with Connor, seemingly because of where he was

resting his hand.

     Mesick then exited the house from a different door on the

porch. Underwood testified that “physically [s]he was – had

trouble standing, trouble walking. And [her] speech was slurred.

We observed – you could easily smell the odor of intoxicants



                                    4
      Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 5 of 18



emanating from [her].” Hrg. Tr. at 19.4 Mesick was wearing a tank

top, pants, and a winter coat. Hrg. Tr. at 76. It was winter in

Vermont, with snow on the ground, and some snow falling.

     Mesick appeared to say to the officers, “you guys are

fucking crazy.” She denied making comments to Holly that she was

going to “end it.” When asked how much she had had to drink,

Mesick said “I’m in the comfort of my own home. Am I breaking

any law right now?” When asked if she had a counselor, she

explained that she is a combat veteran and asked the officers,

“do you understand?”.

Handcuffing

     Both officers testified that Mesick removed her own jacket

and put it on the floor of the porch. Hrg. Tr. at 19-20, 65-66.

Both interpreted this action as pre-attack cues. Underwood

elaborated that: “removal of the jacket was a big cue that we

look for. Punching fists. [Sh]e was making comments about [her]

wanting us to shoot [her], if we thought we could take [her],

like physically take [her], stuff like that.” Though it is not

clear from the video at what point exactly Mesick removed her




4 Though there was extended questioning at the hearing between
defense counsel and Underwood on the difference between being
unsteady and unable to stand, Underwood did testify that “On
several occasions you can hear us holding her arm, that she is
unstable enough to where we have to support her to keep her from
falling over.” Hrg. Tr. at 44.
                                    5
      Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 6 of 18



jacket, the audio leading up to the removal appears to go as

follows:5

     Underwood: I see you got your Mountain Warfare stickers?
     Mesick: Oh, what you moving up on me?
     Connor: Nope.
     Mesick: You moving up on me?
     Connor: No.
     Mesick: You want to fucking kill me?
     Connor: No, I don’t. I definitely don’t. I want to make
     sure you’re okay, buddy.
     Underwood: So do you – Chris, listen to me, so do you talk
     to anybody from, like, a counselor or mental health or
     anything like that on a regular basis? I’m not moving, man.
     Mesick: (indiscernible).
     Underwood: I’m not moving; I’m just getting comfortable.
     Mesick: Cool. Okay, do me a favor.
     Underwood: What’s that?
     Mesick: Pull that heat cannon.
     Underwood: The what?
     Mesick: Fucking shoot me.
     Underwood: Why? What’s going on that you –
     Mesick: Because I’m gonna like that shit.
     Underwood: Why? Okay just you’re – you want to sit?
     Mesick: Woah-oh-oh



5 The video itself is the best evidence of the conversation, but
for the purpose of summarizing the facts at issue here the Court
puts forth this description of the dialogue, though some of the
exact wording is difficult to make out. The Court also notes
that at times Mesick became emotional while speaking with the
officers.
                                    6
 Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 7 of 18



Underwood: Do you want to sit down or – you’re a little
unsteady on your feet is all. I was—
Mesick: Well, I mean, I was in the comfort of my own home
and you guys are fucking –
Underwood: We’re checking on you, man. We’re not – we’re
not here to harass you or anything.
Mesick: Well, for what? For what?
Underwood: Because of what you’re saying.
Mesick: Why do you fucking check out me for?
Underwood: So now I’m concerned – easy, easy, easy.
Mesick: You don’t fucking care.
Underwood: Do you want – do you want (indiscernible).
Mesick: No, what are you gonna do? Fucking send me to
goddamn fucking jail --
Underwood: So do you have any friends or family around here
that –
Mesick: Are you gonna fucking give me to that torture?
Underwood: Well, we’re trying –
Mesick: Go ahead.
Underwood: No, we’re trying –
Mesick: Go ahead.
Underwood: --to figure out--
Mesick: Go ahead.
Underwood: what’s going on.
Mesick: Go ahead.
Underwood: Do you have any friends or family in the area
that can come stay with you or anything?
Mesick For what?
Underwood: To make sure you’re okay. Because you’re
obviously—
Mesick, Oh, I’m fucking okay.

                               7
 Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 8 of 18



Underwood: Because you’re, obviously, going through some
stuff.
Mesick: I am a fucking combat veteran.
Underwood: Yup. Okay.
Mesick: Oh what? Go ahead, fucking pull that heat cannon.
Underwood: Heat cannon (indiscernible)
Mesick: Go ahead. Look at that shit. Fucking tase me,
bitch.
Underwood: Okay. So you don’t have – Chris, look at me. So
you don’t have any –
Mesick: What the fuck did I do to you?
Connor: Nothing, buddy.
Mesick: You guys, fucking, knocked on my door.
Connor: Yup. We wanted to check, see how you were. We got a
call from—
Mesick: Well, fucking-a, I’m a fucking still crazy from
Ramadi.
Connor: Relax. Relax --
Mesick: No like oh, oh, don’t shoot me.
Connor: Relax. Okay? We’re just talking.
Mesick: Don’t, fucking, goddamn – you know?
Connor: Relax.
Underwood: (indiscernible)
Connor: Chris, we’re just talking to you, buddy.
Underwood: --to you right now, til you calm down.
Connor: Okay?
Underwood: Listen to me. Turn around. Put your hands behind
your back.
Connor: Just relax. Just relax.
Mesick: No. You guys are trying to kill me.
Connor: Nope. Nope.

                               8
      Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 9 of 18



     Underwood: For your protection, I want you to just put your
     hands behind your back.
     Mesick: No. What am I doing?
     Underwood: For your protection, okay?
     Mesick: I am, literally, in my own house.
     Underwood: (indiscernible)
     Mesick: Stop, like, literally, trying to fucking hurt me.
     Underwood: No, we’re not.
     Mesick: You going to take me to fucking jail?
     Underwood: Nope. Because of the way you’re acting right
     now, you’re going in handcuffs, okay?
Connor Cruiser Video, at 5:46-8:18. At the hearing, Underwood

testified that Mesick was becoming “more agitated” and “the best

way to kind of reduce risk to [herself], harm to [herself] or

harm to us, we placed [her] in handcuffs.” Hrg. Tr. at 22.

Underwood testified that there was a medical concern for Mesick,

because she “appeared to be impaired by alcohol to the point

where it was affecting [her] walking, the concern was that if

you reach a certain level, you could become unconscious or

instances where they’ve thrown up and then suffocated

themselves[.]” Underwood testified that a preliminary breath

test could be a factor that would help to determine where

someone was on a spectrum of sobriety. Underwood testified: “In

my experience, I have had individuals over a .3 who need to be

medically screened just due to their – if we bring them to what

we call detox and they can’t walk on their own or function


                                    9
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 10 of 18



safely, they need to be medically screened. And at a .4 is the

risk for basically overdose on alcohol where your system will

start to shut down and you could die.” Id. at 24.

     Once handcuffed, Mesick told the officers that she was not

trying to threaten them.6 She also said that she is allowed to

drink within the comfort of her own home. She told the officers

that she was uncomfortable with their hands on her and she did

not want them touching her.

Connor’s Observation

     Sullivan arrived on the scene around 12 minutes into the

Connor Cruiser Cam video, and began speaking with Mesick a

little over ten minutes after the officers first made contact

with her. At the same time, Underwood moved his cruiser into

Mesick’s driveway. At the hearing, Connor testified that while

Sullivan was interacting with Mesick on the porch, Connor, who

was also on the porch, looked through the window of the door

Mesick had originally appeared at and he observed four long guns

leaning against a coffee table inside. Hrg. Tr. at 67-68; 86.

Around ten minutes after seeing the guns, Connor is heard

mentioning them to Sullivan: “If you peer through that door I

was standing next to. . . [s]he’s got four long guns with




6 Underwood testified that he did not remember specific threats
made against the officers or specific statements from Mesick
that she was going to hurt herself. Hrg. Tr. at 43-44.
                                   10
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 11 of 18



bayonets sitting there right against h[er] coffee table.” Connor

Cruiser Video, at 23:26 -23:40. Several minutes later, Connor

mentions the guns to Underwood: “Did you peek in that window, in

that door? Like four guns with bayonets and stuff.” Connor

Cruiser Video, at 30:51-31:00. Underwood did not observe any

guns during the entirety of the encounter, nor did Sullivan. The

officers testified that none of them entered the house itself.

Later, from minutes 33:20-34:20 of the Underwood Cruiser Video,

Connor returned to the porch and used his flashlight to peer in

through Mesick’s windows and doors. At that later point, Connor

was alone - Mesick was brought down off of the porch to sit in a

cruiser around minute 25:30.

     Mesick eventually gave a preliminary breath test. After the

test, Underwood testified that the officers agreed she could be

released, and they asked Mesick if they could take the guns for

the evening (she declined). Underwood said they decided to leave

because of:

     Multiple factors. One being that the [preliminary breath
     test] was provided. The risk to us and [her] and the staff
     at the detox center or corrections, if it got to that point
     – that would be the options we would continue at – versus
     our conversation with [her] that [s]he deescalated and
     agreed that [s]he was pretty much done for the night and
     was going to go in and kind of relax for the rest of the
     evening and go to bed. So once – once we had verified that
     [s]he had deescalated himself and was willing to just go in
     and call it a night, we released [her].

Hrg. Tr. at 27.


                                   11
          Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 12 of 18



      According to the Spillman case log, as interpreted by

Underwood at the suppression hearing, at 4:10 p.m. Mesick was

taken into protective custody, at 4:49 p.m. Sullivan radioed to

dispatch that they had received a preliminary breath test result

of .255,7 and by 5:14 p.m. all three troopers had cleared the

scene. Hrg. Tr. at 23-25.

Search and Arrest

      Underwood later ran a background check and found out that

“Mesick was in fact a convicted felon and Brady disqualified”

from owning and possessing firearms. Underwood used Connor’s

sighting of the four firearms to obtain a search warrant on

January 8, 2020. ECF No. 48-1. The search warrant was executed

on January 13, 2020, and 16 firearms were found at the

residence. To remove Mesick from the residence during the

search, she was asked to come down to the fire station. At the

fire station, she was read her Miranda warnings, arrested, and

interviewed.

    II.    ARGUMENT

      A. Connor’s Sighting of the Guns


7 As defense counsel notes, Vermont State law only allows
officers to take someone into protective custody if they are
“incapacitated.” Hrg. Tr. at 50-51; see 18 VSA § 4810. Underwood
testified that someone who is in custody due to incapacitation
should be transported directly to a substance abuse program or
hospital, and that Mesick had not been so transported. He
explained that incapacitation is different for every individual
(it is not based solely on blood alcohol level). Id. at 59.
                                        12
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 13 of 18



     The central issue here is whether or not Connor violated

Mesick’s Fourth Amendment rights when he stood on her porch and

looked through her window to spy the guns. Under the Fourth

Amendment, warrantless searches and seizures inside a home are

“presumptively unreasonable.” Payton v. New York, 445 U.S. 573,

586 (1980). The “curtilage of the house” is also protected as

the area “immediately surrounding” the house. Florida v.

Jardines, 569 U.S. 1, 6 (2013). For the purposes of this motion,

the government agrees that Mesick’s side porch is within the

curtilage of her home. ECF No. 54 at 6.

     The Supreme Court has described the plain view doctrine as

follows: “objects falling in the plain view of an officer who

has a right to be in the position to have that view are subject

to seizure and may be introduced in evidence.” Harris v. United

States, 390 U.S. 234, 236 (1968); see also United States v.

Delva, 858 F.3d 135, 149 (2d Cir. 2017). Under the plain view

doctrine, if Connor had a right to be standing on the porch when

he first saw the guns, then Mesick’s Fourth Amendment rights

were not violated by his observation.8




8 Though defense counsel points out that Connor later peers into
Mesick’s windows with a flashlight, the Court need not decide
whether that would have been a violation of Mesick’s Fourth
Amendment rights because by the time he peered in Connor had
already mentioned seeing the guns to Sullivan and Underwood. It
is thus clear that they were within his sight at an earlier
time.
                                   13
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 14 of 18



     1. Implied License

     Initially, the government argued in part that the officers

had an implied license to be on the porch, but the Court finds

this argument unpersuasive. As explained in Jardines, an implied

license to enter the curtilage of a home “typically permits the

visitor to approach the home by the front path, knock promptly,

wait briefly to be received, and then (absent any invitation to

linger longer) leave.” 569 U.S. at 8. Yet in this case, the

video evidence tended to show that Mesick had posted signs at

her house and garage saying, “NO TRESSPASSING” and “GO AWAY”,

and that she told the troopers “leave me alone,” long before

Connor saw the guns. Furthermore, the officers lingered for a

full ten minutes after arriving before the guns were first

spotted.

     2. Emergency Assistance

      “One exigency obviating the requirement of a warrant is

the need to assist persons who are seriously injured or

threatened with such injury.” Brigham City v. Stuart, 547 U.S.

398, 403 (2006). “Accordingly, law enforcement officers may

enter a home without a warrant to render emergency assistance to

an injured occupant or to protect an occupant from imminent

injury.” Id. “When probable cause exists to believe there is a

medical emergency, ‘[t]he need to protect or preserve life or

avoid serious injury is justification for what would be

                                   14
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 15 of 18



otherwise illegal absent an exigency or emergency.’” Chamberlain

v. City of White Plains, 960 F.3d 100, 105-06 (2020) (quoting

Mincey v. Arizona, 437 U.S. 385, 392 (1978)).

     The “emergency aid exception does not depend on the

officers’ subjective intent or the seriousness of any crime they

are investigating when the emergency arises . . . . [i]t

requires only an objectively reasonable basis for believing . .

. that a person within [the house] is in need of immediate aid.”

Michigan v. Fisher, 558 U.S. 45, 47 (2009) (alteration and

internal quotations omitted) (holding that the emergency aid

exception applied where officers responded to a report of a

disturbance and entered a home without a warrant after seeing a

truck with a smashed front in the driveway, damaged fenceposts,

broken house windows, blood on the hood of the truck, clothes

inside the truck and on the door to the home, and officers could

see an individual with a cut on his hand screaming and throwing

things inside the home, who refused to answer whether he needed

medical attention). “Officers do not need ironclad proof of ‘a

likely serious, life-threatening’ injury to invoke the emergency

aid exception.” Id. at 49. Furthermore, the objective standard

is applied “by reference to the circumstances then confronting

the officer, including the need for a prompt assessment of

sometimes ambiguous information concerning potentially serious

consequences.” Tierney v. Davidson, 133 F.3d 189, 196-97 (2d

                                   15
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 16 of 18



Cir. 1998) (internal quotation marks omitted). However, during a

warrantless entry, an officer’s actions “must be strictly

circumscribed by the exigencies which justify its initiation.”

Mincey, 437 U.S. at 393 (internal quotation marks omitted).

     The Court finds that Connor’s presence on Mesick’s porch

was justified by the emergency aid exception. As Underwood

testified, the officers were at Mesick’s address because

dispatch had informed them of a call from someone who knew

Mesick and was worried about her mental state of mind and

consumption of a significant amount of alcohol. This phone call

was the primary reason the officers were initially on the porch,

and it justified entry onto the porch area. Mesick’s subsequent

behavior justified staying on the porch. Though defense counsel

emphasizes Mesick’s ability to stand and answer questions, the

video and audio of the interaction show that Mesick was unsteady

and having trouble following a consistent line of thought.

Although she was able to answer questions, her speech appeared

to be slurred, and her emotions and tone shifted dramatically.

When Connor first saw the guns, Mesick had not calmed down and

she had not taken a preliminary breath test. Given the

circumstances confronting the officers – the information

provided by dispatch and the information presented to the

officers at the scene - the Court finds that they had an

objectively reasonable basis for believing Mesick could need aid

                                   16
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 17 of 18



or would suffer from serious consequences. Thus, the combination

of the phone call and Mesick’s behavior legally permitted the

officers to remain on the porch and complete the discussion to

see if she was at risk. Then, as a result of his position on the

porch, Connor saw the weapons in plain view.

     B. Statements Made by Mesick

     The Court finds that the issue of whether Mesick’s

statements should be suppressed under the Fourth or Fifth

Amendment was inadequately pled. The main issue raised in the

pleadings was the Fourth Amendment search. The Court has

addressed this issue. Should Mesick wish to raise questions

about Fourth or Fifth Amendment constitutional violations

associated with the oral statements she made, the Court will

permit her to file separately.

     C. Motion to Correct Caption

     Finally, the Court grants Mesick’s unopposed motion to

correct the caption of her case to reflect her name change and

pronouns. ECF No. 50.

  III. CONCLUSION

     For the reasons set forth above, the Court grants Mesick’s

motion to correct caption (ECF No. 50) and denies Mesick’s

motion to suppress (ECF No. 48).




                                   17
     Case 2:20-cr-00008-wks Document 69 Filed 06/21/21 Page 18 of 18



     DATED at Burlington, in the District of Vermont, this 21st

day of June, 2021.



                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 U.S. District Court Judge




                                   18
